                 Case 2:21-cr-00040-JLR Document 24 Filed 04/21/21 Page 1 of 4




 1                                                                     The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT FOR THE
                                   WESTERN DISTRICT OF WASHINGTON
 8
                                             AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                            CASE NO. CR 21-040-JLR
11
                        Plaintiff,
                                                          [PROPOSED] DISCOVERY
12
                                 v.                       PROTECTIVE ORDER
13
   DEION KURTIS FRYBERG,
14                    Defendant.
15
16
17          This matter, having come to the Court’s attention on the government’s motion for
18 entry of a discovery protective order, and the Court, having considered the motion, and being
19 fully advised in this matter, hereby enters the following PROTECTIVE ORDER:
20          1.      Protected Material.
21               a. The following materials are deemed Protected Material:
22                          i.        Tulalip Police Department body camera footage from the day of
23 Mr. Fryberg’s arrest in August 2019;
24                         ii.        Mr. Fryberg’s jail calls from the Snohomish County Jail and the
25 Federal Detention Center at SeaTac, Washington; and
26                        iii.        Materials related to proffers from cooperating witnesses.
27 //
28 //

     PROTECTIVE ORDER                                                          UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Fryberg, CR 21-040-JLR - 1
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:21-cr-00040-JLR Document 24 Filed 04/21/21 Page 2 of 4




 1          2.      Procedures Related to Protected Material.
 2                  a.       The United States will make available copies of the Protected Materials,
 3 including those filed under seal, to defense counsel to comply with the government’s
 4 discovery obligations. Possession of copies of the Protected Materials is limited to the
 5 attorneys of record, and investigators, paralegals, law clerks, experts and assistants for the
 6 attorneys of record (hereinafter collectively referred to as “members of the defense team”).
 7                  b.       Defense counsel and members of the defense team may share and
 8 review the Protected Material with Mr. Fryberg. Defense counsel and members of the
 9 defense team acknowledge that providing copies of the Protected Material to Mr. Fryberg
10 and other persons is prohibited and agree not to duplicate or provide copies of the Protected
11 Material to Mr. Fryberg and other persons.
12                  c.       Additional discovery items may be deemed by the parties to constitute
13 Protective Material upon agreement.
14                  d.       Any violation of these prohibitions would constitute a violation of this
15 Protective Order. The attorneys of record for Mr. Fryberg and all members of the defense
16 team are subject to the terms and conditions of this Protective Order. The attorneys of record
17 for Mr. Fryberg are required to provide a copy of this Protective Order to members of the
18 defense team, and to inform and ensure compliance with the terms of the Order by other
19 members of the prosecution and defense teams added to the team after entry of the Order.
20                  e.       Members of the defense team who are not employed directly by the
21 Office of the Federal Defender, including outside experts retained by the defense, shall
22 provide written consent and acknowledgement that they will each be bound by the terms and
23 conditions of this Protective Order. The written consent need not be disclosed or produced
24 to the United States unless requested by the Special Assistant United States Attorney and
25 ordered by the Court.
26                  f.       Nothing in this Order should be construed as imposing any discovery
27 obligations on the government that are different from those imposed by case law and Rule 16
28 of the Federal Rules of Criminal Procedure.

     PROTECTIVE ORDER                                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Fryberg, CR 21-040-JLR - 2
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:21-cr-00040-JLR Document 24 Filed 04/21/21 Page 3 of 4




 1                  g.       Filing. Any protected material that is filed with the Court in connection
 2 with pre-trial motions, trial, or other matter before this Court, shall be filed under seal and
 3 shall remain sealed until otherwise ordered by this Court. This does not entitle either party
 4 to seal their filings as a matter of course. The parties are required to comply in all respects to
 5 the relevant local and federal rules of criminal procedure pertaining to the sealing of court
 6 documents.
 7                  h.       Nontermination. The provisions of this Protective Order shall not
 8 terminate at the conclusion of this prosecution.
 9                  i.       Violation of any terms of the proposed order. Any violation of any term
10 or condition of this Protective Order by Mr. Fryberg, his attorney(s) of record, or any
11 member of the defense team, may be held in contempt of court, and/or may be subject to
12 monetary or other sanctions as deemed appropriate by this Court. If Mr. Fryberg violates
13 any term or condition of this Order, the United States reserves its right to seek a sentencing
14 enhancement for obstruction of justice, or to file any criminal charges relating to the
15 violation.
16                  j.       Right to review. The parties agree that in the event that compliance with
17 this Protective Order makes it difficult for defense counsel to adhere to their Sixth
18 Amendment obligations, or otherwise imposes an unworkable burden on counsel, defense
19 counsel shall bring any concerns about the terms of the Order to the attention of the
20 government. The parties shall then meet and confer with the intention of finding a mutually
21 acceptable solution. In the event that the parties cannot reach such a solution, defense
22 counsel shall have the right to bring any concerns about the scope or terms of this Order to
23 //
24 //
25 //
26
27
28

     PROTECTIVE ORDER                                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Fryberg, CR 21-040-JLR - 3
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:21-cr-00040-JLR Document 24 Filed 04/21/21 Page 4 of 4




 1 the attention of the Court.
 2          The Clerk of the Court is directed to provide a filed copy of this Protective Order to
 3 all counsel of record.
 4          DATED this 21st day of April, 2021.
 5
 6
 7
 8
                                              A
                                              THE HONORABLE JAMES L. ROBART
 9                                            United States District Judge
10 Presented by:
11
   /s/ Stacey R. Fernandez
12 STACEY R. FERNANDEZ
13 Special Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PROTECTIVE ORDER                                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Fryberg, CR 21-040-JLR - 4
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
